DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Status of the Claims
	Claims 68, 86, 90, 92- 95, 98, 99, 101- 106 are currently pending.
	Claim 68 has been amended.
	Claims 86, 90, 92-93, 95, 98-99, 101-103, and 106 are withdrawn.
	Claims 68, 94, 104, and 105 are currently under consideration.
Election/Restrictions
	To maintain clarity of the record, it is noted that applicants elected SEQ ID NO: 136 (D-Phe L-2-napthylalanine D-Phe D-Arg Arg D-Arg) which is cyclic in the reply filed on March 8, 2021. 
Upon further consideration of applicants remarks (Apr. 18, 2022), claims 94 and 105 appear to be free of the prior art. 
Therefore, pursuant to MPEP § 803.02(III), the Examiner will examine one additional species, as follows:
FfFrRr (SEQ ID NO: 134), drawn to claims 68, 92, 101, and 104, wherein “f” is D-phenylalanine, “F” is L-phenylalanine, “r” is D-arginine, and “R” is L-arginine. 
Claims 86, 90, 93, 98, 99, 102, 103, and 106 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2021.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on Oct. 31, 2022 and Dec. 15, 2022 are being considered by the examiner.
Summary of Rejections
The rejection under §103 and the ODP rejections are maintained in modified form.

Claim Objection
	The amendments to claim 68 has overcome the objection. The objection of claim 68 is withdrawn. 

Claim Rejections - 35 USC§ 103

	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Maintained - Claims 68, 101, and 104 are rejected under 35 U.S.C. 103  as being unpatentable over GHADIRI, US 2005/0107289, Pub: May 19, 2005. 

	Ghadiri discloses SEQ ID NO: 20 [cyclo-(D-Arg-L-Arg-D-Arg-L-Trp-D-Leu-L-Trp-D-Leu-L-Trp )] ([0343]; Table 5), which possesses two arginine residues of alternating chirality, teaches low levels of hemolysis; and teaches enantiomers for all cyclic peptides ([0018], [0020], [0022], [0132]), specifically arginine ([0018]), phenylalanine ([0022]), and synthetic enantiomers ([0132]); alternating chirality in cyclic peptides ([0369]); substitutions of enantiomers [0146]; and amino acid substitutions ([0145]-[0148]). 
	Regarding claims 68, and 104, Ghadiri discloses cyclic antimicrobial peptides of formula IVa: 
    PNG
    media_image1.png
    87
    509
    media_image1.png
    Greyscale

, wherein n is an integer ranging from 0 to 4; 
m is an integer ranging from 1 to 7; 
X1, X2, and X3 are each separate polar amino acids (e.g., arginine, lysine, glutamine, etc.); 
Y1, Y2, and Y3 are each separate non-polar amino acids (e.g., alanine, leucine, tryptophan, phenylalanine, naphthylalanine, etc.); and
the cyclic peptide has an even number from “about 4 to about 16 alternating D- and L-α amino acids. (pars. [0171]- [0188]; claim 38).
	For example, Ghadiri discloses SEQ ID NO: 20 [cyclo-(D-Arg-L-Arg-D-Arg-L-Trp-D-Leu-L-Trp-D-Leu-L-Trp)], wherein “n” is equal to 1 and “m” is equal to 2. 
	In this example, Y3 is L-Trp and corresponds with AAH1; Y2m2 is D-Leu and corresponds with AAH2; X1 is D-Arg and corresponds with “r”; X2 is L-Arg and corresponds with “R”; X3 is D-Arg and corresponds with (AAZ)n, wherein “instant n” = 1; Y1m1 is L-Trp, Y2m1 is D-Leu, and Y1m1 is L-Trp and corresponds with (AAU)m and instant “m” is equal to 3. 
	Ghadiri teaches combinatorial cyclic-peptide libraries and screening assays to test toxicity in varying cells and lysis of mammalian cells. ([0071]- [0076]; [0222]- [0236]). Though traditionally not conservative substitutions, Ghadiri specifically teaches the use of alanine and phenylalanine as non-polar amino acids available to one of skill and demonstrates several instances of substituting phenylalanine for valine, alanine, leucine, and tryptophan ([0022]; [0071]; [0222]; Table 9). In addition, Ghadiri teaches labeling of the cyclic peptides with directly conjugated reporter molecules for visualization of cytosolic concentration (pars. [0224] and [0225]).
	Thus, one of ordinary skill, applying the teachings of Ghadiri (substituting non-polar amino acid phenylalanine for leucine and tryptophan) to positions AAH1 and AAH2, would have arrived at a cyclic peptide comprising the limitations of claim 68 and 101. 
	In this example, Y3 is L-Phe (following substitution) and corresponds with AAH1; Y2m2 is D-Phe (following substitution)and corresponds with AAH2; X1 is D-Arg and corresponds with “r”; X2 is L-Arg and corresponds with “R”; X3 is D-Arg and corresponds with (AAZ)n, wherein “instant n” = 1; Y1m1 is L-Trp, Y2m1 is D-Leu, and Y1m1 is L-Trp and corresponds with (AAU)m and instant “m” is equal to 3.
	Regarding claims 92 and 104, Ghadiri teaches cyclic peptides. Thus, it would be obvious to the artisan that they do not contain an N-terminal or C-terminal residue once cyclized with a peptide bond. Thus the disclosed sequence (cyclo-D-Arg-Arg-D-Arg-Trp-D-Leu-Trp-D-Leu-Trp) – having no additional linking groups or amino acid modifications – can be written as cyclo-L-Trp-D-Leu-L-Trp-D-Leu-L-Trp-D-Arg-L-Arg-D-Arg, wherein, Y3 is L-Trp and corresponds with AAH1; Y2m2 is D-Leu and corresponds with AAH2; X1 is D-Arg and corresponds with “r”; X2 is L-Arg and corresponds with “R”; X3 is D-Arg and corresponds with (AAZ)n, wherein “instant n” = 1; Y1m1 is L-Trp, Y2m1 is D-Leu, and Y1m1 is L-Trp and corresponds with (AAU)m and instant “m” is equal to 3. 
	Therefore, the artisan following the teachings of Ghadiri would understand the amino acid substitutions taught by Ghadiri (i.e., phenylalanine for leucine and tryptophan) to be obvious variations, and would have found the following cyclic peptide: cyclo-L-Trp-D-Leu-L-Phe-D-Phe-L-Phe-D-Arg-L-Arg-D-Arg to be an obvious variant of the peptides taught by Ghadiri; wherein, Y3 is L-Phe (following substitution) and corresponds with AAH1; Y2m2 is D-Phe (following substitution) and corresponds with AAH2; X1 is D-Arg and corresponds with “r”; X2 is L-Arg and corresponds with “R”; X3 is D-Arg and corresponds with (AAZ)n, wherein “instant n” = 1; Y1m1 is L-Trp, Y2m1 is D-Leu, and Y1m1 is L-Phe (following substitution) and corresponds with an (AAU)m having “instant m” is equal to 3. 
 Note the same “R” group; therefore, same solvent accessible surface area (SASA) with opposite chirality for AAH1 and AAH2 following the substitutions.
	Therefore, the embodiment of instant claim 92 (which encompasses the limitations of claims 68 and 104) is an obvious variant, which would be a reasonably expected result of applying the teachings of combinatorial cyclic-peptide library development, screening against various cell types (including mammalian cells), and non-polar substitutions to SEQ ID NO: 20 of the disclosed formula (IVa) of the disclosure. Further, the artisan applying the teachings of Ghadiri would have arrived at the instantly claimed species in searching for peptides having increased membrane permeation of various cell types with minimal cytotoxicity and lysis of mammalian cells (per Ghadiri).
	Hence, claims 68 and 104 are rendered obvious.
---Response to Arguments---
Applicant has argued that they are unable to see how Ghadiri suggests the peptide fragment F-r-R, and because f-r-R is part of the species previously identified as free of the prior art, and amended claim 68 should be considered free of the prior art also. The difference between the rejected species and the species stated to be free of the prior art is the chirality of the phenylalanine and arginine residues. Ghadiri clearly discloses, teaches and claims cyclic peptides of the formula IVα:
formula IVα: 
    PNG
    media_image1.png
    87
    509
    media_image1.png
    Greyscale

, wherein n is an integer ranging from 0 to 4; 
m is an integer ranging from 1 to 7; 
X1, X2, and X3 are each separate polar amino acids (e.g., arginine, lysine, glutamine, etc.); 
Y1, Y2, and Y3 are each separate non-polar amino acids (e.g., alanine, leucine, tryptophan, phenylalanine, naphthylalanine, etc.); and
the cyclic peptide has an even number from “about 4 to about 16 alternating D- and L-α amino acids. (pars. [0171]- [0188]; claim 38). (claim 38, [0045]; [0177]).
Ghadiri also discloses arginine as “X”. (e.g., SEQ ID NO: 20).
Ghadiri also discloses “Y” as the following acceptable non-polar amino acids: phenylalanine, naphthylalanine, and any other natural or non-natural amino acids known in the art. ([0132]- [0133]).
Ghadiri also teaches exchanging any non-polar amino acid for another. ([0148]).
However, the formula of Ghadiri does not allow for two consecutive D-amino acids. ([0188]).
To reiterate the previous rejection with a different set of encompassed examples: the species encompassed by Ghadiri include cyclic-F-f-F-r-R-r (or in reverse D-Arg- L-Arg- D-Arg-L-Phe- D-Phe- L-Phe; n=1, m=1), cyclic-F-f-L-Nal-r-R-r (or in reverse D-Arg- L-Arg- D-Arg-L-Nal- D-Phe- L-Phe; n=1, m=1), etc.; however, f-F-f-r-R-r is not allowed by the disclosure because it does not alternate chirality according to disclosed formula IVα of Ghadiri. 
Thus, the amendments to the claims do not overcome the previous rejection over Ghadiri. Therefore, the rejection of claims 68, and 104 is maintained.

Double Patenting
The amended claims have rendered the previous rejection moot, and they have necessitated new grounds for rejection.
Claims 68, 94, 104, and 105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 19, and 20 of U.S. Patent No.US 11,225,506 B2 (‘506), on IDS, in view of LIU, J. Med Chem.; 53: 2494- 2501, Pub: 2010, on IDS, and US Patent No: 5,523,308 (‘308), Pub: Jun. 4, 1996. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants.
	Regarding claims 68, 94, 104, and 105, as they relate to the elected species (instant SEQ ID NO: 136) claim 1 of ‘506 recites, a peptide comprising formula I:
AAI-AA2-AA3-AA4-AA5-AA6-(AA7)m-(AA8)n-(AA9)p (SEQ ID NO: 247)
or a pharmaceutically acceptable salt thereof,
wherein
(ii) AA1 is phenylalanine, 
AA2 is phenylalanine (represents AAH2 of instant claims; can be L- or D- enantiomer);
AA3 is naphthylalanine (represents AAH1 of instant claims; can be L- or D- enantiomer);
AA 4 is arginine (represents “r” of instant claims);
AA5 is arginine (represents “R” of instant claims);
AA 6 is arginine; 
AA7, AA8, and AA9 are each independently an amino acid; m, n and p are independently selected from O and 1; wherein at least four amino acids of (ii) have alternating chirality.
	The sequence listing indicates that any amino acid can be a D-enantiomer. The claim does not indicate linearity specifically. In addition, cyclization of peptides is obvious to anyone of skill in this field.  For example, Liu teaches that cyclization of a peptide is a general strategy to improve its stability against proteolysis (pg. 2494, Col, 2, par. 2). 
In addition, ‘308 teaches that phenylalanine would be an obvious substitution for naphthylalanine or 3-(3-benzothienyl)alanine. (Col. 5, lines 5- 20). 
Thus, the art demonstrates that substituting Phenylalanine for naphthylalanine (and visa-versa) and cyclization would have been an obvious modification for one having ordinary skill to apply to ‘506. In doing so – at the time of filing – the artisan would have had a high expectation of successfully increasing the peptides’ stability against proteolysis with a reasonable expectation of maintaining effectiveness. Therefore, instant claims 68, 94, 104, and 105 are obvious variants of ‘506 claim 1.
Specifically, SEQ ID NO: 247(ii), wherein AA1 is L-Phe; AA2 is D-Phe; AA3 is L-Phe; AA4 is D-Arg; AA5 is L-Arg; AA6 is D-Arg; and AA7(m), AA8(n), and AA9(p) are each independently not present (m=0; n=0; p=0) (instant SEQ ID NO: 134); and  
SEQ ID NO: 247(ii), wherein AA1 is D-Phe; AA2 is L-Nal; AA3 is D-Phe; AA4 is D-Arg; AA5 is L-Arg; AA6 is L-Arg; and AA7(m), AA8(n), and AA9(p) are each independently not present (m=0; n=0; p=0), and wherein 4 consecutive amino acids have alternating chirality. (instant SEQ ID NO: 136)
Thus, claims 68, 94, 104, and 105, FfFrRr (SEQ ID NO: 134), and the elected species (SEQ ID NO: 136) are obvious variants of the species encompassed by ‘506.

Conclusion
	Applicant's amendment necessitated the new grounds of rejection presented in this Office
action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the
extension of time policy as set forth in 37 CFR l.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from
the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date
of this final action and the advisory action is not mailed until after the end of the THREE-MONTH
shortened statutory period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR l.136(a) will be calculated from the mailing
date of the advisory action. In no event, however, will the statutory period for reply expire later than
SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner
can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.





/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658